Name: Council Regulation (EC) No 1673/95 of 7 July 1995 amending Regulation (EC) No 2472/94 suspending certain elements of the embargo on the Federal Republic of Yugoslavia (Serbia and Montenegro)
 Type: Regulation
 Subject Matter: organisation of transport;  political geography;  international trade;  international affairs
 Date Published: nan

 11 . 7 . 95 EN Official Journal of the European Communities No L 160/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC ) No 1673/95 of 7 July 1995 amending Regulation ( EC ) No 2472/94 suspending certain elements of the embargo on the Federal Republic of Yugoslavia (Serbia and Montenegro ) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 228a thereof, Having regard to the common position of 7 July 1995 defined by the Council on the basis of Article J. 2 of the Treaty on European Union with regard to the extension of the suspension of certain restrictions on trade with the Federal Republic of Yugoslavia ( Serbia and iMontenegro ) ('), as decided upon by the United Nations Security Council in its Resolution 1003 ( 1995 ), Having regard to the proposal from the Commission, Whereas the United Nations Security Council has decided that the restrictions and other measures referred to in paragraph 1 of its Resolution 943 ( 1994 ) will be suspended until 18 September 1995 ; Whereas , under these conditions , the Community has to adapt its existing legislation accordingly , and in particular Regulation ( FX ) No 2472/94 ( : ), HAS ADOPTED THIS REGULATION : Article 1 The second subparagraph of Article 7 of Regulation ( EC ) No 2472/94 shall be replaced by the following : ' It shall apply until 18 September 1995 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from 6 Julv 1995 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 July 1995 . For the Council The President P. SOLBES MIRA (') See page 2 of this Official Journal . (') OJ No L 266 , 15 . 10 . 1994 , p. 8 .